Case: 4:18-cv-01014-CDP Doc. #: 109 Filed: 10/28/19 Page: 1 of 1 PageID #: 1017




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

RODNEY FOSTER,                              )
                                            )
           Plaintiff,                       )
                                            )
      v.                                    )         Case No. 4:18 CV 1014 CDP
                                            )
EXETER FINANCE LLC, et al.,                 )
                                            )
           Defendants.                      )

                                    JUDGMENT

      In accordance with the Memorandum and Order filed herewith,

      IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

defendant Chex Systems, Inc. shall have summary judgment on plaintiff Rodney

Foster’s complaint, and shall recover reasonable attorney’s fees in relation to filing

ECF 94 and ECF 95. Plaintiff shall take nothing on his claims, and his complaint

is dismissed with prejudice. Plaintiff shall bear all taxable costs of this action.




                                        ____________________________________
                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE


Dated this 28th day of October, 2019.
